LOGO [g71310dsp007.jpg]

 

EXHIBIT 10.79

**** indicates material that has been omitted pursuant to a request for
confidential treatment. The omitted material has been filed separately with the
U.S. Securities and Exchange Commission.

 

 

ARP-HCI-02-CAT-121-15    I&L – Lloyd’s DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

CERTAIN UNDERWRITERS AT LLOYD’S

(hereinafter called the “Subscribing Reinsurer”)

who are signatories hereto, each for the proportion underwritten and not one for
another

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$123,000,000 xs $426,000,000

     37.730 %    $ 46,407,900   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

 

Syndicate #

   Pseudonym    Participation     Dollar Line      Initial    Date

382

   HDU      0.750 %    $ 922,500         

435

   FDY      3.750 %    $ 4,612,500         

566

   STN      0.400 %    $ 492,000         

609

   AUW      0.200 %    $ 246,000         

623

   AFB      0.450 %    $ 553,500         

958

   CNP      0.400 %    $ 492,000         

1084

   CSL      2.800 %    $ 3,444,000         

1414

   ASC      4.000 %    $ 4,920,000         

1458

   RNR      1.500 %    $ 1,845,000         

2001

   AML      5.000 %    $ 6,150,000         

2007

   NVA      1.000 %    $ 1,230,000         

2014

   ACA      3.330 %    $ 4,095,900         

2088

   CNR      2.000 %    $ 2,460,000         

2623

   AFB      2.050 %    $ 2,521,500         

2791

   MAP      3.500 %    $ 4,305,000         

2987

   BRT      4.000 %    $ 4,920,000         

4020

   ARK      1.000 %    $ 1,230,000         

4444

   CNP      1.600 %    $ 1,968,000         

 

 

ARP-HCI-02-CAT-121-15    I&L – Lloyd’s DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

The share attaching to this Contract is subscribed by the Underwriters, Members
of the Syndicates the definitive numbers of which and the proportions reinsured
described above.

 

Brokerage Advocate Reinsurance Partners, LLC:   BMS Group Ltd.:

****% of Ceded Reinsurance Premium

Nil On Reinstatements

 

****% of Ceded Reinsurance Premium

Nil On Reinstatements

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following paragraphs shall be amended to the Contract:

Paragraph (3) of ARTICLE 2 – TERM, shall now read as follows:

Notwithstanding the provisions of paragraph (1) above, the Reinsured may reduce
or terminate a Reinsurer’s percentage share in this Contract at any time by
giving written notice to the Reinsurer in the event any of the following
circumstances occur:

Paragraph (2) of ARTICLE 7 – RATE AND PREMIUM, shall now read as follows:

The Reinsured shall pay the Reinsurer a deposit premium of the amount, shown as
“Deposit Premium” in Schedule A, payable in installment amounts and at the dates
set forth in the “Deposit Payment Schedule” in Schedule A. Further, if this
Contract is terminated, no deposit premium installments shall be due after the
effective date of termination.

Definition of LOSS IN EXCESS OF POLICY LIMITS AND EXTRA CONTRACTUAL OBLIGATIONS
of ARTICLE 8 – DEFINITIONS, shall now read as follows:

The terms “Loss in Excess of Policy Limits” and “Extra Contractual Obligations”
as used herein shall be defined as follows:

 

  a. “Loss in Excess of Policy Limits” shall be defined as 90.0% of any amount
paid or payable by the Reinsured in excess of its Policy limits, but otherwise
within the terms of its Policy, such loss in excess of the Reinsured’s Policy
limits having been incurred because of, but not limited to, failure by the
Reinsured to settle within the Policy limits or by reason of the Reinsured’s
alleged or actual negligence, fraud or bad faith in rejecting an offer of
settlement or in the preparation of the defense or in the trial of an action
against its insured or reinsured or in the preparation or prosecution of an
appeal consequent upon such an action.

 

  b.

“Extra Contractual Obligations” shall mean 90.0% of any punitive, exemplary,
compensatory or consequential damages paid or payable by the Reinsured, not
covered by any other provision of this Contract and which arise from the
handling of any claim on business subject to this Contract, such liabilities
arising because of, but not limited to, failure by the Reinsured to settle
within the Policy limits or by reason of the Reinsured’s

 

 

ARP-HCI-02-CAT-121-15    I&L – Lloyd’s DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

  alleged or actual negligence, fraud or bad faith in rejecting an offer of
settlement or in the preparation of the defense or in the trial of an action
against its insured or reinsured or in the preparation or prosecution of an
appeal consequent upon such an action. An Extra Contractual Obligation shall be
deemed, in all circumstances, to have occurred on the same date as the loss
covered or alleged to be covered under the Policy.

Notwithstanding anything stated herein, this Contract shall not apply to any
Loss in Excess of Policy Limits or any Extra Contractual Obligation incurred by
the Reinsured as a result of any fraudulent and/or criminal act by any officer
or director of the Reinsured acting individually or collectively or in collusion
with any individual or corporation or any other organization or party involved
in the presentation, defense or settlement of any claim covered hereunder.

Further, any Loss in Excess of Policy Limits and/or Extra Contractual
Obligations that are made in connection with this Contract shall not exceed
25.0% of the contractual loss under all Policies involved in the Loss Occurrence
as respects each excess layer hereunder.

ARTICLE 13 – CASH CALL, shall now read as follows:

In the event that at any time the Reinsured becomes obligated to make a payment
or series of payments for losses which exceed the Reinsured’s retention, the
Reinsured shall present to the Reinsurer an itemized statement of the amounts
payable hereunder. The Reinsurer shall be obligated (subject to the terms and
conditions of this Contract) to make a payment to the Reinsured of the amount
requested within 10 working days of receipt of the statement from the Reinsured.

Paragraph (2) of ARTICLE 24 – LOSS NOTICES AND SETTLEMENTS, shall now read as
follows:

All loss settlements made by the Reinsured, provided they are within the terms
of this Contract, shall be binding upon the Reinsurer, and the Reinsurer agrees
to pay all amounts for which it may be liable upon receipt of reasonable
evidence of the amount paid (or scheduled to be paid within 14 days) by the
Reinsured.

Paragraph (4) of ARTICLE 32 – SERVICE OF SUIT, has been added and shall read as
follows:

Service of process in such suit may be made upon Mendes and Mount, 750 Seventh
Avenue, New York, New York 10019-6829. The above-named are authorized and
directed to accept service of process on behalf of the Reinsurer in any such
suit.

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following paragraphs shall be deleted in its entirety
from the Contract:

Paragraph (2) of ARTICLE 3 – EXCLUSIONS

All other Terms and Conditions remain unchanged.

 

 

ARP-HCI-02-CAT-121-15    I&L – Lloyd’s DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-121-15    I&L – Lloyd’s DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

AMLIN BERMUDA

(BRANCH OF AMLIN AG)

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$123,000,000 xs $426,000,000

     5.000 %    $ 6,150,000   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

 

Brokerage Advocate Reinsurance Partners, LLC:   BMS Group Ltd.:

****% of Ceded Reinsurance Premium

Nil On Reinstatements

 

****% of Ceded Reinsurance Premium

Nil On Reinstatements

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following paragraphs shall be amended to the Contract:

Paragraph (3) of ARTICLE 2 – TERM, shall now read as follows:

Notwithstanding the provisions of paragraph (1) above, the Reinsured may reduce
or terminate a Reinsurer’s percentage share in this Contract at any time by
giving written notice to the Reinsurer in the event any of the following
circumstances occur:

Paragraph (2) of ARTICLE 7 – RATE AND PREMIUM, shall now read as follows:

The Reinsured shall pay the Reinsurer a deposit premium of the amount, shown as
“Deposit Premium” in Schedule A, payable in installment amounts and at the dates
set forth in the “Deposit Payment Schedule” in Schedule A. Further, if this
Contract is terminated, no deposit premium installments shall be due after the
effective date of termination.

 

 

ARP-HCI-02-CAT-121-15    I&L – AMLN DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Definition of LOSS IN EXCESS OF POLICY LIMITS AND EXTRA CONTRACTUAL OBLIGATIONS
of ARTICLE 8 – DEFINITIONS, shall now read as follows:

The terms “Loss in Excess of Policy Limits” and “Extra Contractual Obligations”
as used herein shall be defined as follows:

 

  a. “Loss in Excess of Policy Limits” shall be defined as 90.0% of any amount
paid or payable by the Reinsured in excess of its Policy limits, but otherwise
within the terms of its Policy, such loss in excess of the Reinsured’s Policy
limits having been incurred because of, but not limited to, failure by the
Reinsured to settle within the Policy limits or by reason of the Reinsured’s
alleged or actual negligence, fraud or bad faith in rejecting an offer of
settlement or in the preparation of the defense or in the trial of an action
against its insured or reinsured or in the preparation or prosecution of an
appeal consequent upon such an action.

 

  b. “Extra Contractual Obligations” shall mean 90.0% of any punitive,
exemplary, compensatory or consequential damages paid or payable by the
Reinsured, not covered by any other provision of this Contract and which arise
from the handling of any claim on business subject to this Contract, such
liabilities arising because of, but not limited to, failure by the Reinsured to
settle within the Policy limits or by reason of the Reinsured’s alleged or
actual negligence, fraud or bad faith in rejecting an offer of settlement or in
the preparation of the defense or in the trial of an action against its insured
or reinsured or in the preparation or prosecution of an appeal consequent upon
such an action. An Extra Contractual Obligation shall be deemed, in all
circumstances, to have occurred on the same date as the loss covered or alleged
to be covered under the Policy.

Notwithstanding anything stated herein, this Contract shall not apply to any
Loss in Excess of Policy Limits or any Extra Contractual Obligation incurred by
the Reinsured as a result of any fraudulent and/or criminal act by any officer
or director of the Reinsured acting individually or collectively or in collusion
with any individual or corporation or any other organization or party involved
in the presentation, defense or settlement of any claim covered hereunder.

Further, any Loss in Excess of Policy Limits and/or Extra Contractual
Obligations that are made in connection with this Contract shall not exceed
25.0% of the contractual loss under all Policies involved in the Loss Occurrence
as respects each excess layer hereunder.

ARTICLE 13 – CASH CALL, shall now read as follows:

In the event that at any time the Reinsured becomes obligated to make a payment
or series of payments for losses which exceed the Reinsured’s retention, the
Reinsured shall present to the Reinsurer an itemized statement of the amounts
payable hereunder. The Reinsurer shall be obligated (subject to the terms and
conditions of this Contract) to make a payment to the Reinsured of the amount
requested within 10 working days of receipt of the statement from the Reinsured.

 

 

ARP-HCI-02-CAT-121-15    I&L – AMLN DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Paragraph (2) of ARTICLE 24 – LOSS NOTICES AND SETTLEMENTS, shall now read as
follows:

All loss settlements made by the Reinsured, provided they are within the terms
of this Contract, shall be binding upon the Reinsurer, and the Reinsurer agrees
to pay all amounts for which it may be liable upon receipt of reasonable
evidence of the amount paid (or scheduled to be paid within 14 days) by the
Reinsured.

Paragraph (4) of ARTICLE 32 – SERVICE OF SUIT, has been added and shall read as
follows:

Service of process in such suit may be made upon Mendes and Mount, 750 Seventh
Avenue, New York, New York 10019-6829. The above-named are authorized and
directed to accept service of process on behalf of the Reinsurer in any such
suit.

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following paragraphs shall be deleted in its entirety
from the Contract:

Paragraph (2) of ARTICLE 3 – EXCLUSIONS

All other Terms and Conditions remain unchanged.

Signed in                                 , on this              day of
                    , 20    

AMLIN BERMUDA

(BRANCH OF AMLIN AG)

BY:                                                             

TITLE:                                                             

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-121-15    I&L – AMLN DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

PIONEER UNDERWRITERS

(ON BEHALF OF PEAK REINSURANCE COMPANY LIMITED)

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$123,000,000 xs $426,000,000

     1.000 %    $ 1,230,000   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

 

Brokerage Advocate Reinsurance Partners, LLC:   BMS Group Ltd.:

****% of Ceded Reinsurance Premium

Nil On Reinstatements

 

****% of Ceded Reinsurance Premium

Nil On Reinstatements

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following paragraphs shall be amended to the Contract:

Paragraph (3) of ARTICLE 2 – TERM, shall now read as follows:

Notwithstanding the provisions of paragraph (1) above, the Reinsured may reduce
or terminate a Reinsurer’s percentage share in this Contract at any time by
giving written notice to the Reinsurer in the event any of the following
circumstances occur:

Paragraph (2) of ARTICLE 7 – RATE AND PREMIUM, shall now read as follows:

The Reinsured shall pay the Reinsurer a deposit premium of the amount, shown as
“Deposit Premium” in Schedule A, payable in installment amounts and at the dates
set forth in the “Deposit Payment Schedule” in Schedule A. Further, if this
Contract is terminated, no deposit premium installments shall be due after the
effective date of termination.

 

 

ARP-HCI-02-CAT-121-15    I&L – PUPEAK DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Definition of LOSS IN EXCESS OF POLICY LIMITS AND EXTRA CONTRACTUAL OBLIGATIONS
of ARTICLE 8 – DEFINITIONS, shall now read as follows:

The terms “Loss in Excess of Policy Limits” and “Extra Contractual Obligations”
as used herein shall be defined as follows:

 

  a. “Loss in Excess of Policy Limits” shall be defined as 90.0% of any amount
paid or payable by the Reinsured in excess of its Policy limits, but otherwise
within the terms of its Policy, such loss in excess of the Reinsured’s Policy
limits having been incurred because of, but not limited to, failure by the
Reinsured to settle within the Policy limits or by reason of the Reinsured’s
alleged or actual negligence, fraud or bad faith in rejecting an offer of
settlement or in the preparation of the defense or in the trial of an action
against its insured or reinsured or in the preparation or prosecution of an
appeal consequent upon such an action.

 

  b. “Extra Contractual Obligations” shall mean 90.0% of any punitive,
exemplary, compensatory or consequential damages paid or payable by the
Reinsured, not covered by any other provision of this Contract and which arise
from the handling of any claim on business subject to this Contract, such
liabilities arising because of, but not limited to, failure by the Reinsured to
settle within the Policy limits or by reason of the Reinsured’s alleged or
actual negligence, fraud or bad faith in rejecting an offer of settlement or in
the preparation of the defense or in the trial of an action against its insured
or reinsured or in the preparation or prosecution of an appeal consequent upon
such an action. An Extra Contractual Obligation shall be deemed, in all
circumstances, to have occurred on the same date as the loss covered or alleged
to be covered under the Policy.

Notwithstanding anything stated herein, this Contract shall not apply to any
Loss in Excess of Policy Limits or any Extra Contractual Obligation incurred by
the Reinsured as a result of any fraudulent and/or criminal act by any officer
or director of the Reinsured acting individually or collectively or in collusion
with any individual or corporation or any other organization or party involved
in the presentation, defense or settlement of any claim covered hereunder.

Further, any Loss in Excess of Policy Limits and/or Extra Contractual
Obligations that are made in connection with this Contract shall not exceed
25.0% of the contractual loss under all Policies involved in the Loss Occurrence
as respects each excess layer hereunder.

ARTICLE 13 – CASH CALL, shall now read as follows:

In the event that at any time the Reinsured becomes obligated to make a payment
or series of payments for losses which exceed the Reinsured’s retention, the
Reinsured shall present to the Reinsurer an itemized statement of the amounts
payable hereunder. The Reinsurer shall be obligated (subject to the terms and
conditions of this Contract) to make a payment to the Reinsured of the amount
requested within 10 working days of receipt of the statement from the Reinsured.

 

 

ARP-HCI-02-CAT-121-15    I&L – PUPEAK DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Paragraph (2) of ARTICLE 24 – LOSS NOTICES AND SETTLEMENTS, shall now read as
follows:

All loss settlements made by the Reinsured, provided they are within the terms
of this Contract, shall be binding upon the Reinsurer, and the Reinsurer agrees
to pay all amounts for which it may be liable upon receipt of reasonable
evidence of the amount paid (or scheduled to be paid within 14 days) by the
Reinsured.

Paragraph (4) of ARTICLE 32 – SERVICE OF SUIT, has been added and shall read as
follows:

Service of process in such suit may be made upon Mendes and Mount, 750 Seventh
Avenue, New York, New York 10019-6829. The above-named are authorized and
directed to accept service of process on behalf of the Reinsurer in any such
suit.

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following paragraphs shall be deleted in its entirety
from the Contract:

Paragraph (2) of ARTICLE 3 – EXCLUSIONS

All other Terms and Conditions remain unchanged.

Signed in                                 , on this              day of
                    , 20    

PIONEER UNDERWRITERS

(ON BEHALF OF PEAK REINSURANCE COMPANY LIMITED)

BY:                                                             

TITLE:                                                             

Signed in                                 , on this              day of
                    , 20

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-121-15    I&L – PUPEAK DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

PIONEER UNDERWRITERS

(ON BEHALF OF TAIPING REINSURANCE CO., LTD)

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$123,000,000 xs $426,000,000

     1.500 %    $ 1,845,000   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

 

Brokerage

Advocate Reinsurance Partners, LLC:

****% of Ceded Reinsurance Premium

  

BMS Group Ltd.:

****% of Ceded Reinsurance Premium

Nil On Reinstatements

   Nil On Reinstatements

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following paragraphs shall be amended to the Contract:

Paragraph (3) of ARTICLE 2 – TERM, shall now read as follows:

Notwithstanding the provisions of paragraph (1) above, the Reinsured may reduce
or terminate a Reinsurer’s percentage share in this Contract at any time by
giving written notice to the Reinsurer in the event any of the following
circumstances occur:

Paragraph (2) of ARTICLE 7 – RATE AND PREMIUM, shall now read as follows:

The Reinsured shall pay the Reinsurer a deposit premium of the amount, shown as
“Deposit Premium” in Schedule A, payable in installment amounts and at the dates
set forth in the “Deposit Payment Schedule” in Schedule A. Further, if this
Contract is terminated, no deposit premium installments shall be due after the
effective date of termination.

 

 

ARP-HCI-02-CAT-121-15    I&L – PUTAIP DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Definition of LOSS IN EXCESS OF POLICY LIMITS AND EXTRA CONTRACTUAL OBLIGATIONS
of ARTICLE 8 – DEFINITIONS, shall now read as follows:

The terms “Loss in Excess of Policy Limits” and “Extra Contractual Obligations”
as used herein shall be defined as follows:

 

  a. “Loss in Excess of Policy Limits” shall be defined as 90.0% of any amount
paid or payable by the Reinsured in excess of its Policy limits, but otherwise
within the terms of its Policy, such loss in excess of the Reinsured’s Policy
limits having been incurred because of, but not limited to, failure by the
Reinsured to settle within the Policy limits or by reason of the Reinsured’s
alleged or actual negligence, fraud or bad faith in rejecting an offer of
settlement or in the preparation of the defense or in the trial of an action
against its insured or reinsured or in the preparation or prosecution of an
appeal consequent upon such an action.

 

  b. “Extra Contractual Obligations” shall mean 90.0% of any punitive,
exemplary, compensatory or consequential damages paid or payable by the
Reinsured, not covered by any other provision of this Contract and which arise
from the handling of any claim on business subject to this Contract, such
liabilities arising because of, but not limited to, failure by the Reinsured to
settle within the Policy limits or by reason of the Reinsured’s alleged or
actual negligence, fraud or bad faith in rejecting an offer of settlement or in
the preparation of the defense or in the trial of an action against its insured
or reinsured or in the preparation or prosecution of an appeal consequent upon
such an action. An Extra Contractual Obligation shall be deemed, in all
circumstances, to have occurred on the same date as the loss covered or alleged
to be covered under the Policy.

Notwithstanding anything stated herein, this Contract shall not apply to any
Loss in Excess of Policy Limits or any Extra Contractual Obligation incurred by
the Reinsured as a result of any fraudulent and/or criminal act by any officer
or director of the Reinsured acting individually or collectively or in collusion
with any individual or corporation or any other organization or party involved
in the presentation, defense or settlement of any claim covered hereunder.

Further, any Loss in Excess of Policy Limits and/or Extra Contractual
Obligations that are made in connection with this Contract shall not exceed
25.0% of the contractual loss under all Policies involved in the Loss Occurrence
as respects each excess layer hereunder.

ARTICLE 13 – CASH CALL, shall now read as follows:

In the event that at any time the Reinsured becomes obligated to make a payment
or series of payments for losses which exceed the Reinsured’s retention, the
Reinsured shall present to the Reinsurer an itemized statement of the amounts
payable hereunder. The Reinsurer shall be obligated (subject to the terms and
conditions of this Contract) to make a payment to the Reinsured of the amount
requested within 10 working days of receipt of the statement from the Reinsured.

 

 

ARP-HCI-02-CAT-121-15    I&L – PUTAIP DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Paragraph (2) of ARTICLE 24 – LOSS NOTICES AND SETTLEMENTS, shall now read as
follows:

All loss settlements made by the Reinsured, provided they are within the terms
of this Contract, shall be binding upon the Reinsurer, and the Reinsurer agrees
to pay all amounts for which it may be liable upon receipt of reasonable
evidence of the amount paid (or scheduled to be paid within 14 days) by the
Reinsured.

Paragraph (4) of ARTICLE 32 – SERVICE OF SUIT, has been added and shall read as
follows:

Service of process in such suit may be made upon Mendes and Mount, 750 Seventh
Avenue, New York, New York 10019-6829. The above-named are authorized and
directed to accept service of process on behalf of the Reinsurer in any such
suit.

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following paragraphs shall be deleted in its entirety
from the Contract:

Paragraph (2) of ARTICLE 3 – EXCLUSIONS

All other Terms and Conditions remain unchanged.

Signed in                                 , on this                      day of
                    , 20    

PIONEER UNDERWRITERS

(ON BEHALF OF TAIPING REINSURANCE CO., LTD)

BY:                                                             

TITLE:                                                             

Signed in                                 , on this                      day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-121-15    I&L – PUTAIP DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

ACE TEMPEST REINSURANCE LIMITED

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$123,000,000 xs $426,000,000

     5.000 %    $ 6,150,000   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

Brokerage

****% of Ceded Reinsurance Premium

****% On Reinstatements

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following paragraphs shall be amended to the Contract:

Paragraph (3) of ARTICLE 2 – TERM, shall now read as follows:

Notwithstanding the provisions of paragraph (1) above, the Reinsured may reduce
or terminate a Reinsurer’s percentage share in this Contract at any time by
giving written notice to the Reinsurer in the event any of the following
circumstances occur:

Paragraph (2) of ARTICLE 3 – EXCLUSIONS, shall now read as follows:

With the exception of subparagraphs (a), (b), (c), (f), (g), (h), (i), (j) and
(k) of paragraph (1) above, should any judicial, regulatory or legislative
entity having legal jurisdiction invalidate any exclusion on the Reinsured’s
Policy, any amount of loss for which the Reinsured is liable because of such
invalidation will not be excluded hereunder.

 

 

ARP-HCI-02-CAT-121-15    I&L – ACETR DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Paragraph (2) of ARTICLE 7 – RATE AND PREMIUM, shall now read as follows:

The Reinsured shall pay the Reinsurer a deposit premium of the amount, shown as
“Deposit Premium” in Schedule A, payable in installment amounts and at the dates
set forth in the “Deposit Payment Schedule” in Schedule A. The Reinsurer will be
provided the Interests and Liabilities Agreement attached to and forming part of
this Contract for signature no later than June 19, 2015. The first deposit
premium installment will be due by July 1, 2015 regardless of whether or not the
Interests and Liabilities Agreement has been provided for signature. No
subsequent deposit premium installments shall be due to a Reinsurer hereunder
until that Reinsurer has executed its Interests and Liabilities Agreement
attached to and forming part of this Contract. Further, if this Contract is
terminated, no deposit premium installments shall be due after the effective
date of termination.

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following article shall be deleted in its entirety from
the Contract:

ARTICLE 11 – AGENCY

All other Terms and Conditions remain unchanged.

Signed in                                 , on this                      day of
                    , 20    

ACE TEMPEST REINSURANCE LIMITED

BY:                                                             

TITLE:                                                             

Signed in                                 , on this                      day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-121-15    I&L – ACETR DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

ARCH REINSURANCE LTD.

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$123,000,000 xs $426,000,000

     4.000 %    $ 4,920,000   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

Brokerage

****% of Ceded Reinsurance Premium

****% On Reinstatements

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following paragraphs shall be amended to the Contract:

ARTICLE 1 – BUSINESS COVERED, shall read as follows:

This Contract is to indemnify the Reinsured in respect of its net excess
liability as a result of any loss or losses which may occur during the Term of
this Contract under any policies, contracts and binders of insurance or
reinsurance (hereinafter called “Policies’’) not covered by the Reinsured’s
flood (Excess of Loss Reinsurance Contract, effective June 1, 2014) contract, in
force at the effective date hereof or issued or renewed on or after that date,
covering direct and assumed business classified by the Reinsured as the property
perils of Homeowners, Condominium Owners, Renters and Dwelling, subject to the
terms, conditions and limitations set forth herein and in Schedule A attached to
and forming part of this Contract.

 

 

ARP-HCI-02-CAT-121-15    I&L – ARCHL DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Paragraph (1) of ARTICLE 19 – FUNDING OF RESERVES, shall read as follows:

The Reinsurer agrees to fund its share of the Reinsured’s ceded unearned premium
(including, but not limited to, the unearned portion of any deposit premium
installment as calculated by the Reinsured) and outstanding loss and Loss
Adjustment Expense reserves (including all case reserves plus any reasonable
amount estimated to be unreported from known Loss Occurrences) by:

 

  a. Clean, irrevocable and unconditional Letter of Credit issued and confirmed,
if confirmation is required by the insurance regulatory authorities involved, by
a bank or banks meeting the NAIC Securities Valuation Office credit standards
for issuers of Letters of Credit and acceptable to said insurance regulatory
authorities; and/or

 

  b. Escrow accounts for the benefit of the Reinsured; and/or

 

  c. Cash advances;

if the Reinsurer:

 

  a. Is unauthorized in any state of the United States of America or the
District of Columbia having jurisdiction over the Reinsured and if, without such
funding, a penalty would accrue to the Reinsured on any financial statement it
is required to file with the insurance regulatory authorities involved; or

 

  b. Has experienced any of the circumstances described in paragraph (3) of the
Term Article. However, if such circumstance is rectified, then no special
funding requirements shall apply and any such current funding in accordance with
the provisions above shall be released to the Reinsurer.

For purposes of this Contract, the Lloyd’s United States Credit for Reinsurance
Trust Fund shall be considered an acceptable funding instrument. The Reinsurer,
at its sole option, may fund in other than cash if its method and form of
funding are acceptable to the insurance regulatory authorities involved.
Notwithstanding the above, the Reinsurer will not be required to fund their
obligations for any amount greater than required by applicable law.

Paragraph (5) of ARTICLE 21 – INSOLVENCY, has been added and shall read as
follows:

Should the Reinsured go into liquidation or should a receiver be appointed, all
amounts due, or that would become due (including all deposits and
reinstatements, net of adjustments, if any) either the Reinsured or Reinsurer,
whether by reason of premium, losses, or otherwise under this Contract or any
other contract heretofore or hereafter entered between the parties (whether such
agreement is all assumed or ceded), shall be subject to the right of offset at
any time and from time to time, and upon the exercise of the same, only the net
balance shall be due.

All other Terms and Conditions remain unchanged.

 

 

ARP-HCI-02-CAT-121-15    I&L – ARCHL DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Signed in                                 , on this                      day of
                    , 20    

ARCH REINSURANCE LTD.

BY:                                                             

TITLE:                                                             

Signed in                                 , on this                      day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

 

ARP-HCI-02-CAT-121-15    I&L – ARCHL DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

DAVINCI REINSURANCE LTD.

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$123,000,000 xs $426,000,000

     2.100 %    $ 2,583,000   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

Brokerage

****% of Ceded Reinsurance Premium

****% On Reinstatements

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following paragraphs shall be amended to the Contract:

Subsubparagraph (iii) of subparagraph (a) of paragraph (1) of ARTICLE 5 –
REINSTATEMENT, shall now read as follows:

$123,000,000.

Paragraph (4) of ARTICLE 5 – REINSTATEMENT, shall now read as follows:

Notwithstanding anything stated herein, the liability of the Reinsurer under
this Contract shall not exceed the amount shown as “Reinsurer’s Contract Limit”
in Schedule A, in all during the Term of this Contract.

All other Terms and Conditions remain unchanged.

 

 

ARP-HCI-02-CAT-121-15    I&L – DAVI DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Signed in                                 , on this                      day of
                    , 20    

DAVINCI REINSURANCE LTD.

BY:                                                             

TITLE:                                                             

Signed in                                 , on this                      day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-121-15    I&L – DAVI DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

ENDURANCE SPECIALTY INSURANCE LTD.

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$123,000,000 xs $426,000,000

     10.000 %    $ 12,300,000   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

Brokerage

****% of Ceded Reinsurance Premium

****% On Reinstatements

Signed in                                 , on this                      day of
                    , 20    

ENDURANCE SPECIALTY INSURANCE LTD.

BY:                                                             

TITLE:                                                             

 

 

 

ARP-HCI-02-CAT-121-15    I&L – ENDURB DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Signed in                                 , on this                      day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

 

ARP-HCI-02-CAT-121-15    I&L – ENDURB DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

EVEREST REINSURANCE COMPANY

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$123,000,000 xs $426,000,000

     3.500 %    $ 4,305,000   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

Brokerage

****% of Ceded Reinsurance Premium

****% On Reinstatements

Signed in                                 , on this                      day of
                    , 20    

EVEREST REINSURANCE COMPANY

BY:                                                             

TITLE:                                                             

 

 

 

ARP-HCI-02-CAT-121-15    I&L – EVRST DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Signed in                                 , on this                      day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

 

ARP-HCI-02-CAT-121-15    I&L – EVRST DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

HANNOVER RE (BERMUDA) LTD.

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$123,000,000 xs $426,000,000

     4.000 %    $ 4,920,000   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

Brokerage

****% of Ceded Reinsurance Premium

****% On Reinstatements

Signed in                                 , on this              day of
                    , 20    

HANNOVER RE (BERMUDA) LTD.

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-121-15    I&L – HANNB DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-121-15    I&L – HANNB DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

MONTPELIER REINSURANCE LTD.

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$123,000,000 xs $426,000,000

     3.000 %    $ 3,690,000   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

Brokerage

****% of Ceded Reinsurance Premium

****% On Reinstatements

Signed in                                 , on this              day of
                    , 20    

MONTPELIER REINSURANCE LTD.

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-121-15    I&L – MONTP DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-121-15    I&L – MONTP DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

MS FRONTIER REINSURANCE LTD.

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$123,000,000 xs $426,000,000

     5.750 %    $ 7,072,500   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

Brokerage

****% of Ceded Reinsurance Premium

****% On Reinstatements

Signed in                                 , on this              day of
                    , 20    

MS FRONTIER REINSURANCE LTD.

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-121-15    I&L – MSF DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-121-15    I&L – MSF DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

ODYSSEY REINSURANCE COMPANY

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$123,000,000 xs $426,000,000

     7.420 %    $ 9,126,600   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

Brokerage

****% of Ceded Reinsurance Premium

****% On Reinstatements

Signed in                                 , on this              day of
                    , 20    

ODYSSEY REINSURANCE COMPANY

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-121-15    I&L – ODY DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-121-15    I&L – ODY DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

PARTNER REINSURANCE COMPANY LTD.

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$123,000,000 xs $426,000,000

     2.000 %    $ 2,460,000   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

Brokerage

****% of Ceded Reinsurance Premium

****% On Reinstatements

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following shall be deleted from the Contract:

Subparagraph (c) of Paragraph (3) of ARTICLE 2 – TERM

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following paragraphs shall be amended to the Contract:

Paragraph (3) of ARTICLE 2 – TERM, shall now read as follows:

Notwithstanding the provisions of paragraph (1) above, the Reinsured may reduce
or terminate a Reinsurer’s percentage share in this Contract at any time by
giving written notice to the Reinsurer in the event any of the following
circumstances occur:

 

 

ARP-HCI-02-CAT-121-15    I&L – PARTN DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

ARTICLE 13 – CASH CALL, shall now read as follows:

In the event that at any time the Reinsured becomes obligated to make a payment
or series of payments for losses which exceed the Reinsured’s retention (subject
to the terms and conditions of this Contract), the Reinsured shall present to
the Reinsurer an itemized statement of the amounts payable hereunder, in
accordance to the conditions set forth in the Loss Notices and Settlements
Article. The Reinsurer shall be obligated to make a payment to the Reinsured of
the amount requested within 15 working days of receipt of the statement from the
Reinsured.

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following article shall be deleted in its entirety from
the Contract:

ARTICLE 11 – AGENCY

All other Terms and Conditions remain unchanged.

Signed in                                 , on this              day of
                    , 20    

PARTNER REINSURANCE COMPANY LTD.

BY:                                                             

TITLE:                                                             

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-121-15    I&L – PARTN DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

RENAISSANCE REINSURANCE, LTD.

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$123,000,000 xs $426,000,000

     2.100 %    $ 2,583,000   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

Brokerage

****% of Ceded Reinsurance Premium

****% On Reinstatements

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following paragraphs shall be amended to the Contract:

Subsubparagraph (iii) of subparagraph (a) of paragraph (1) of ARTICLE 5 –
REINSTATEMENT, shall now read as follows:

$123,000,000.

Paragraph (4) of ARTICLE 5 – REINSTATEMENT, shall now read as follows:

Notwithstanding anything stated herein, the liability of the Reinsurer under
this Contract shall not exceed the amount shown as “Reinsurer’s Contract Limit”
in Schedule A, in all during the Term of this Contract.

All other Terms and Conditions remain unchanged.

 

 

ARP-HCI-02-CAT-121-15    I&L – REN DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Signed in                                 , on this              day of
                    , 20    

RENAISSANCE REINSURANCE, LTD.

BY:                                                             

TITLE:                                                             

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-121-15    I&L – REN DOC: May 20, 2015   